            Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MATTHEW SEROTA,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )     Civil Action No. 2:21-cv-686
            v.                                    )
                                                  )
CATHERINE NEWELL; ROSE LEPRI;                     )
ANTOINETTE WESTON; CARRIE                         )
BOYLE; PATRICIA JOSEPH; and                       )
DOMENIC MEDINA,                                   )
                                                  )
                 Defendants.                      )
                                                  )
                                                  )


JURY TRIAL DEMANDED
                                           COMPLAINT

      Plaintiff Matthew Serota, by and through his undersigned counsel, files the following

Complaint:

                                              PARTIES

       1.        Plaintiff Matthew Serota (“Plaintiff” or “Serota”) is an adult individual residing at

1362 Adam Place, East Meadow, NY 11554.

       2.        Defendant Catherine Newell (“Newell”) is an adult individual residing at 205

London Towne Drive, Pittsburgh, PA 15226;

       3.        Defendant Rose Lepri (“Lepri”) is an adult individual residing at 145 London

Towne Drive, Pittsburgh, PA 15226;

       4.        Defendant Antoinette Weston (“Weston”) is an adult individual residing at 229

London Towne Drive, Pittsburgh, PA 15226;



                                                   1
             Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 2 of 10




        5.      Defendant Carrie Boyle (“Boyle”), is an adult individual residing at 2735 Cole

Road, Wexford, PA 15090;

        6.      Defendant Patricia Joseph (“Joseph”) is an adult individual residing at 125

London Towne Drive, Pittsburgh, PA 15226.

        7.      Defendant Domenic Medina (“Medina”) is an adult individual residing at 235

London Towne Drive, Pittsburgh, PA 15226.

                                         JURISDICTION

        8.      Jurisdiction in this case is proper pursuant to 28 U.S.C.A. § 1332 because the

matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs,

and is between citizens of different states.

                                               VENUE

       9.       Venue is proper in this District under 28 U.S.C. 1391(b) because the Defendants

reside in the Western District of Pennsylvania and a substantial part of the events giving rise to

Plaintiff’s claims occurred in the Western District of Pennsylvania.

                                   JURY TRIAL DEMANDED

       10.      Plaintiff demands a jury trial as provided for in the Seventh Amendment to the

U.S. Constitution and F.R.C.P. 38.

                                   FACTUAL BACKGROUND

        11.     Serota currently owns twenty-six (26) townhouses in the London Towne

Homeowners Association (“the Association”), which is a Planned Community.

        12.     There are a total of seventy (70) townhouses (“units” or “lots”) situated in the

London Towne Planned Community that comprise the Association.


                                                  2
          Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 3 of 10




       13.      All unit owners, by virtue of their deeds in the Association, are subject to the

Declaration of Covenants, Conditions and Restrictions (the “Declaration”), which is a contract

between and among the Association and all unit owners. A copy of the Declaration is attached

hereto as Exhibit “A” and is incorporated by reference as if fully set forth herein.

       14.      All unit owners are further subject to the Bylaws (“Bylaws”) of the London

Towne Homeowners Association. A copy of the Bylaws is attached hereto as Exhibit “B” and

is incorporated by reference as if fully set forth herein.

       15.      Since 2011, Serota has been in the business of purchasing units in the London

Towne Planned Community for the purpose of renting them out and receiving rental income.

       16.      Serota served on the Executive Board (the “Board”) of the Association from

October 2013 until May 2014.

       17.      Defendants currently own or were at one time owners of units within the

Association at the time of the defamation.

       18.      On May 27, 2020, Defendants published a letter addressed to Robert Xides, Esq.

(the “Letter”) that included false, defamatory and outrageous statements about Serota. A copy

of the Letter is attached hereto as Exhibit “C” and is incorporated by reference as if fully set

forth herein.

       19.      Defendants circulated the Letter to more than forty (40) people.

       20.      The following statement was made in the Letter: “It was not atypical for Serota in

the past to use community funds for the betterment of his properties.”




                                                  3
          Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 4 of 10




       21.    Defendants’ statements are defamatory in that it conveys a false impression that

Serota, while having access to Association funds, unilaterally, individually, independently and

on multiple occasions stole community (Association) funds to better his individual properties.

       22.    Through the Letter, Defendants falsely accuse Serota of committing criminal acts

of theft from community funds.

       23.    The Letter further stated: “Board members from the past have noted that Serota

purchased several units without (and refusing to obtain) resale certificates or has paid for them

months, even years, after the purchase.”

       24.    In publishing this false statement, Defendants conveyed that Serota, exclusively in

his capacity as a purchaser of London Towne units, deprived the Association of resale certificate

preparation fees for multiple units that were due to it.

       25.    Section 5.10 of the Bylaws provides for the Executive Board, upon being given

notice of an intended sale of a unit, to prepare a resale certificate on behalf of the unit owner

selling his or her unit and authorizes a reasonable charge to the unit owner for such preparation.

       26.    At no time has Serota been a unit owner who has sold any unit such that he ceased

being the owner of any unit.

       27.    Defendants’ statement was false as Serota was not and could not have ever been

obligated to obtain and pay for a resale certificate, as he was never a unit owner selling a unit.

                                  COUNT I – DEFAMATION

       28.    Plaintiff’s averments in the preceding paragraphs are incorporated by reference as

if the same were fully set forth herein.




                                                 4
         Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 5 of 10




       29.    Defendants’ defamatory statements, detailed above, disparaged Serota’s integrity,

reputation, character and business practices to third persons, including, without limitation,

London Towne unit owners with whom Serota must engage in the course of his business

purchasing units and in the ongoing affairs of the Association.

       30.    Defendants’ statements harmed Serota’s reputation so as to lower him in the

estimation of the London Towne community and deter others, including unit owners, from

associating or dealing with him.

       31.    This is especially harmful to Serota's standing in the London Towne community

in that there is an ongoing need to engage with other unit owners to address maintenance issues

(particularly considering that the units are attached), to discuss Association business generally,

and to discuss the potential purchase of units, among other things.

       32.    It is necessary for Serota, and is his right, to attend Association meetings, in order

to exercise his rights within the Association to vote on all Association matters, speak on

Association matters both operational and financial, and accordingly ensure his substantial

financial interests within the community are represented.

       33.    Defendants’ published statements constitute libel per se in that it imputes

dishonesty and illegal conduct.

       34.    Upon information and belief, unit owners and other individuals falsely view

Serota as an untrustworthy criminal who has regularly stolen money from the Association's

account in which funding is supplied by every owner.

       35.    Unit owners and other individuals are wary of interacting with Serota.

       36.    Serota lived with his wife in the London Towne community from 2009 until 2015.


                                                5
           Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 6 of 10




        37.     Serota would like to again reside in one of his units in the London Towne

community with his wife and children to be closer to his wife's family and friends in Western

Pennsylvania, and to be close to his business interests in the London Towne community.

        38.     However, Serota’s ability to live in London Towne is hindered by the hostile

community environment fostered by the Defendants’ slanderous and false statements.

        39.     Publication of such statements were intentionally, maliciously, willfully,

recklessly and/or negligently made by Defendants.

        40.     The recipients understood the defamatory meaning of the statements and

understood the application of such statements to Plaintiff.

        41.     The statements made by Defendants were false.

        42.     Defendants knew that such statements were false and materially misleading,

should have known they were false and materially misleading, and/or acted in reckless disregard

of its truth or falsity.

        43.     Defendants’ conduct was intentional, willful, wanton, malicious and outrageous.

        44.     Defendants had no privilege to make such statements.

        45.     As a direct and proximate result of Defendants’ false and defamatory statements,

Serota's reputation and standing in the community have been impaired and/or diminished.

        46.     As a direct and proximate result of Defendants’ false and defamatory claims

concerning Serota’s illegal and improper conduct, Serota has suffered, and will continue to

suffer, money damages, including, but not limited to, reputational damages and special

damages.




                                                 6
              Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 7 of 10




         47.     Serota also has suffered personal humiliation, embarrassment, and mental

 suffering.

        WHEREFORE, Plaintiff Matthew Serota respectfully requests that this Court enter

judgment in his favor and against Defendants Catherine Newell; Rose Lepri; Antoinette Weston;

Carrie Boyle; Patricia Joseph; and Domenic Medina, and award money damages in an amount in

excess of $75,000.00, against each individual defendant separately, along with punitive

damages, costs, fees, interest, and such further relief as this Court may deem just and appropriate

for each act of libel, against each of the named defendants separately. Plaintiff further requests

that this Court order Defendants to prepare a written retraction and to circulate the same to each

and every unit owner in the London Towne community.

                                   COUNT II – FALSE LIGHT

        48.      Plaintiff’s averments in the preceding paragraphs are incorporated by reference as

if the same were fully set forth herein.

        49.      In Defendants' statements in the Letter, Defendants publicized private facts about

Plaintiff’s honesty and integrity that are false, create an overall impression of falsehood, and

place Serota in a false light before the public.

        50.      Such publicity would be highly offensive to a reasonable person in that

Defendants' statements constitutes a major misrepresentation of Plaintiff’s character and

activities.

        51.      Such statements are not of legitimate concern to the public.

        52.      Defendants' conduct was intentional, willful, wanton, malicious and outrageous.




                                                   7
           Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 8 of 10




       53.     Defendants had knowledge of or acted in reckless disregard as to the falsity of the

publicized matter and the false light in which Plaintiff would be placed.

       54.     The publication of such false statements caused mental suffering, shame and/or

humiliation to Plaintiff, a person of ordinary sensibilities.

       WHEREFORE, Plaintiff Matthew Serota respectfully requests that this Court enter

judgment in his favor and against Defendants Catherine Newell; Rose Lepri; Antoinette Weston;

Carrie Boyle; Patricia Joseph; and Domenic Medina, and award money damages in an amount in

excess of $75,000.00, against each individual defendant separately, along with punitive

damages, costs, fees, interest, and such further relief as this Court may deem just and appropriate

for each act of libel, against each of the named defendants separately. Plaintiff further requests

that this Court order Defendants to prepare a written retraction and to circulate the same to each

and every unit owner in the London Towne community.




                                                   8
         Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 9 of 10




      JURY TRIAL DEMANDED.

                                          Respectfully submitted,

                                          ANDERSON & LABOVITZ, LLC


                                          By: /s/ Drew G. Miller
                                              William J. Labovitz
                                              Pa. I.D. No. 77018

                                              Drew G. Miller
                                              Pa. I.D. No. 207830

                                          428 Forbes Avenue, Suite 1901
                                          Pittsburgh, PA 15219
                                          Tel: (412) -209-3200
                                          Fax: (412) 291-1001
                                          wlabovitz@PaLawFirm.com
                                          dmiller@PaLawFirm.com

                                          Counsel for Plaintiff, Matthew Serota
Dated: May 20, 2021




                                      9
Case 2:21-cv-00686-CB Document 1 Filed 05/21/21 Page 10 of 10
